 In the Matter of ALLIED PAPER MILLS, KING DIVISIONandUNITEDPAPER MILL WORIIERs' LOCAL INDUSTRIAL UNION 398 (C. I. 0.)Case No. R-1057SUPPLEMENTAL DECISIONANDORDERJane 14. 1939On May 3, 1939, the National Labor Relations Board issued aDecision and Direction of Election in the above-entitled proceeding.'The Direction of Election provided that an election by secret ballotbe conducted within fifteen (15) days from the date of the Directionamong all of the hourly paid production and maintenance employees,exclusive of C. E. Corning and foremen, supervisors, boss machinetenders, and office help, in the powerhouse, machine room, beaterroom, maintenance department, box shop, finishing room, and/orcoating room and coloring room in the King Division of the AlliedPaper Mills, whose names appear on the pay roll for the period nextpreceding the date of the issuance of the Direction, to determinewhether or not they desired to be represented by the United PaperMillWorkers' Local Industrial Union 398, affiliated with the Com-mittee for Industrial Organization, for the purposes of collectivebargaining.Pursuant to the Direction an election by secret ballot was conductedon May 17, 1939, at Kalamazoo, Michigan, under the direction andsupervision of the Regional Director for the Seventh Region (Detroit,Michigan).On May 20, 1939, the Regional Director, acting pursu-ant to Article III, Section 9, of National Labor Relations Board Rulesand Regulations-Series 1, as amended, issued and duly served uponthe parties to the proceeding his Intermediate Report upon the secretballot.No objections or exceptions to the Intermediate Report havebeen filed by any of the parties.312 N L R B. 677.13 N L. R. B., No. 33.300 ALLIED PAPER MILLS, KING DIVISION301As to the results of the secret ballot, the Regional Director reportedas follows :Totalnumber eligible to vote________________________________344Total number of votes cast__________________________________328Total number ofvotes for UnitedPaper MillWorkers' LocalIndustrial Union 398,Affiliated with C. I. O_________________ 105Total number of votes against United Paper Mill Workers'Local Industrial Union 398, Affiliated with C. I O__________221Total number of challenged ballots___________________________0Total number of blank ballots________________________________2Total number of void ballots_________________________________0The results of the election show that no collective bargainingrepresentative has been selected by a majority of the employees.Thepetition for investigation and certification of representatives of em-ployees of Allied Paper Mills, King Division, Kalamazoo, Michigan,will therefore be dismissed.ORDERBy virtue of Section 9 (c) of the National Labor Relations Act,49 Stat. 449, and pursuant to Article III, Sections 8 and 9, of NationalLabor Relations Board Rules and Regulations-Series1, as amended,IT Is HEREBY ORDEREDthat the petition for investigation and certifi-cation of representatives of employees of Allied Paper Mills, KingDivision, Kalamazoo, Michigan, filed by United Paper Mill Workers'Local Industrial Union 398 (C. I. 0.), be, and it herebyis, dismissed.MR. WILLIAM M. LEISERSON took no part in the consideration of theabove Supplemental Decision and Order.